Title: From David Cobb to Timothy Pickering, 25 August 1782
From: Cobb, David
To: Pickering, Timothy


                  
                     sir
                     Head Quarters Augt 25th 1782
                  
                  I am directed by the Commander in Chief to inform you, that the York & Jersey Brigades are ordered to march to Kings ferry, This communication is made with a view of giving you an oppertunity of regulating your measures according to the circumstances, in case any thing new should be necessary in your department in consequence of the movement.
                  The General proposes going to Verplanks Point to morrow morning, if he should not receive Letters by the Post to day, which shall detain him; he will wish you to accompany him & will have a seat vacant in his Barge for you.
                  His Excellency likewise wishes you to provide sixteen small flags as signals for the Boats, viz., eight of white cloath, of any size you think proper from 18 inches to 3 feet square; and eight others of blue, red or green—These flags he would have fixed each upon a convenient staff, to be made use of for the purpose abovementioned—The cloath may be of almost any quality, provided the Colours are such as can be readily distinguished.  I am sir Your Friend & Obedient Servant
                  
                     David Cobb Lt Colo.
                     Aid de Camp
                  
               